 28DECISIONSOF NATIONAL LABOR RELATIONS BOARDLawrence Institute of Technology and Lawrence Insti-tute of Technology Chapter,American Associationof University Professors.Cases 7-CA-8493 and 7-RC-10322_April 3, 1972DECISION,ORDER,AND CERTIFICATIONOF RESULTSOF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn October 27, 1971, Trial Examiner Ivar H. Pe-terson issued the attached Decision in this proceed-ing.On November 12, 1971, he issued the attachedSupplemental Decision recommending that certainchallenged ballots be opened and counted and furtherrecommending that the Union's objections be sus-tained and, if appropriate, a new election be directed.Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions only to the extentconsistent herewith.THE UNFAIR LABOR PRACTICE CASEThe complaintalleges,and the Trial Examinerfinds, that Respondent, Lawrence Institute of Tech-nology (herein also referred to as L.I.T. or the Insti-tute),a private nonprofit college, violated Section8(aX3) and (1) of the Act by refusing to renew theemployment contracts of three teachers because oftheir efforts in behalf of the American Association ofUniversityProfessors (herein referred to as theAAUP). Respondent contends that the evidence doesnot support the Trial Examiner's conclusions. We findmerit in Respondent's contentions.BackgroundBeginningin the fall of 1969, many faculty mem-bers at L.I.T., including the three individuals involvedherein-Bruce Butske, Richard Brierly, and KathleenStanley-became disenchanted with the existing formof faculty representation and began discussing alter-native forms of representation, including the possibili-ty ofseeking acollective-bargaining representative.'1At that timethe AAUP,whose membership included about 40 per centDuring this same period, the L.I.T. administrationwas becoming increasingly concerned with improvingthe effectiveness and quality of its education in anattempt to change a "good college" into a "great one."In furtherance of this goal, the Institute adopted aformal policy for granting tenure to qualified teach-ers, and, beginning in the fall of 1970, a system ofwritten teacher evaluation was instituted. As ex-pressed by Gilder Jackson, dean of academic affairs,the purpose of the formal tenure policy was to insurethat only the "fittest of the fit" remain at L.I.T.Itwas in the midst of both the increasing interestin collective bargaining and the increasing emphasison quality instruction that Butske, Brierly, and Stan-ley were notified that they had been refused reap-pointment for the 1971-72 academic year.The TerminationsAs more fully set forth in the TrialExaminer'sDecision, the criticalfactsleading upto the termina-tions in issue are as follows:ButskeProfessor Butske, an assistant professor of me-chanical engineering, became a member of the L.I.T.chapter of the AAUP in 1970, and sought to have theAAUP become the faculty's bargaining representa-tive, encouraged others to pursue collective bargain-ing, and attended several open faculty meetings heldto discuss collective bargaining.In October 1970, when the AAUP began its attemptto become the faculty's bargaining representative,Butske was appointed, along with Mrs. Stanley, to asteering committee responsible for arranging an openfaculty meeting at which to present the AAUP posi-tion to the entire faculty. Butske and Stanley arrangedthe meeting for November 5, 1970, contacted mem-bers of the faculty, and arranged for speakers.Prior thereto and beginning in March and April1970,Dr. Hans Erneman, director of the school ofengineering and chairman of the mechanical engi-neering department, began receiving a series of com-plaintsfrom students concerning Butske's per-formance. Specifically, the complaints alleged thatButske's class presentations were incomplete, and thatthe students were not provided sufficient informationand instructions to allow them to work his examina-tions. In addition, students complained that Butskeof the L.I.T faculty, including department chairmen,was becoming increas-ingly interested in collective bargaining for college professors This interestin obtaining collective-bargaining representation resulted in the filing of apetitionby the AAUPin January1971, and,ultimately, a Board-conductedelectionon February 10, 1971196 NLRB No. 8 LAWRENCE INSTITUTE OF TECHNOLOGY29occupied much of he class time with discussions un-related to the course. In response, Dr. Erneman askedthe students to submit their complaints in writing sohe could discuss the matter with the instructor.The complaints prompted a discussion between Dr.Erneman and Dean Ryan, the dean of academic af-fairs at that time,' but because Butske had alreadyreceived a letter notifying him of his reappointmentfor the 1970-71 academic year, it was decided to allowhim to continue for the remainder of that year but toterminate him thereafter.The complaints continued, however, and Dr. Erne-man began keeping a file on Butske 3 containing notonly a series of written complaints and petitions re-questing Butske's removal, but also containing severalmemorandums concerning Butske's unauthorized dis-missal of classes and his refusal to furnish certaininformation as requested by Erneman. As before, thecomplaints cited Butske's discussion and criticism ofthe faculty and administrationin class,his unprofes-sional attitude, his failure to use the prescribed text,his poor class preparation and presentation, his errat-ic classhours, and his inability to communicate thesubject matter to students. Also, the file containeddata showing that 70 per cent of the students in oneclass, and57.5 per cent of the students in anotherclass,had withdrawn from Butske's course prior to itsconclusion.Thereafter, in October 1970, Dr. Erneman met withDean Jackson 4againto discuss the complaints aboutButske. Dr. Erneman presented Jackson with all ofthe material contained in the file, and also informedhim that Butske originally had been hired because ofa shortage of teachers to teach kineodynamics andthermodynamics even though he did not possess thenecessary background. Erneman stated that Butskehad proven himself incompetent to teach those cours-es and requested that he be replaced by someone morequalified. Jackson, likewise, had received severalcomplaints from students, as wellas a seriesof recentcomplaints from other faculty members, to the effectthat Butske's former students did not receive theproper background in his courses to prepare themadequately for more advanced courses. In addition, ithad come to Jackson's attention that, during registra-tion, students were avoidingsigningup for coursestaught by Butske.On the basis of the additional complaints, it wasagreed that no useful purpose would be served bydelaying Butske's termination; therefore, it was decid-2Also present at the discussion were Dean Jackson(then the assistant deanof academic affairs)and Wayne Buell, presidentof L.I.T.3 From the record,it is unclear whether the file was started before or afterthe initial discussion between Dr.Erneman and Dean Ryan.4Dean Jackson succeeded Dean Ryan as dean of academic affairs on July1, 1970.ed that Butske should be notified immediately of hisnonreappointment for 1971-72, subject to discussionwith other members of the department and approvalby President Buell.On November 2, 1970, 3 days prior to the scheduledopen faculty meeting, Butske received a letter signedby Dean Jackson notifying him of his nonreappoint-ment.On December 14, 1970, Erneman submitted a writ-ten evaluation of Butske, concluding with a rec-ommendation for dismissal.While the record undeniably establishes thatButske was an active union supporter and sought toestablish the AAUP as the faculty's bargaining repre-sentative at a time just prior to, and during, the timehe was notified of his nonreappointment, the recorddoes not support a finding that these activities playedany part in the decision to terminate Butske.Even accepting the Trial Examiner's conclusionthat Dr. Erneman was determined to build a recordagainst Butske to the extent that he maintained a fileon Butske's conduct, we find nothing in the record,nor does the Trial Examiner point to anything, whichjustifies a conclusion that Erneman's building a rec-ord was related to Butske's union activitiy. Indeed, itdoes not appear that Erneman began keeping the filesubsequentto any significant activity by Butske. Whilethe testimony shows that the file was started by Erne-man in "March or April 1970," Butske's first signifi-cant activity took place in the "spring of 1970" whenhe attended the three open faculty meetings andspoke in favor of collective bargaining. Not only is therecord unclear as to whether Butske's attendance atthe meetings preceded Erneman's initiating the file,but it is equally unclear whether these meetings pre-ceded the first discussion between Erneman and DeanRyan concerning Butske's qualifications. If a findingof discriminatory motive is to rest almost entirely onthe timing of Respondent's conduct in relation toButske's union activities, it is incumbent upon theGeneral Counsel to establish the sequence of eventswith sufficient clarity to support such a finding. Onthe facts herein, all that can be found is thatErneman's determination to build a record againstButske was prompted by complaints of Butske's ina-dequacy. Although Erneman admitted that no suchfile had ever before been kept with regard to otherteachers, with Butske's inadequacies pointing to pos-sible termination, maintaining such a file suggests lit-tle beyond what may be regarded as sound personnelaction.In addition, the General Counsel has failed to showthat the final decision to terminate Butske, made inlate October 1970, during a discussion between Erne-man and Dean Jackson, was prompted in any way byButske's appointment, at approximately the same 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime, to the steering committee to arrange the Novem-ber 5 open faculty meeting. The Trial Examiner relieson the fact that Butske was notified of his nonreap-pointment "while this activity was in process," but heapparently disregards without explanation the evi-dence of continued complaints by both students andfaculty to Erneman and to Dean Jackson. While thereis, perhaps, suspicion generated by coincident timing,there is credible evidence that the decision wasprompted by the increasing number and severity ofcomplaints. During this period, Dean Ryan was suc-ceeded by Dean Jackson as dean of academic affairsand it appears from the record that Dean Jackson wasintent on making termination decisions as soon as itbecame apparent that termination was warranted.Nor do we find persuasive, as did the Trial Examin-er, Butske's testimony as to his conversation with Dr.Odle, chairman of the department of social sciences,to the effect that Odle informed Butske that the rea-son for Butske's termination was his unionactivity.'Faced with conflicting versions of the conversation,6the Trial Examiner accepts the version supplied byButske,stating that Butskewas corroborated by Nan-ny, Brierly, and Otton. Unlike the Trial Examiner, wefind no reliable "corroboration" in the testimony ofthree individuals who were not even present when thedisputed conversation took place. Moreover, whatev-er reason Odle gave Butske,it isentirely unlikely that,as a low level supervisor in another department, Odlewould have first-hand knowledge of the reason forButske's termination. Indeed, Odle himself testifiedthat he had no such knowledge, but was merely pass-ing on "information I had received because my officehappened to be at the end of the hall where the engi-neering offices are." Whether characterized as "here-say" as urged by Respondent, or, because of Odle'ssupervisory status, a "declaration against interest"and thus an exception to the hearsay rules, Butske'sversion of the Odle conversation is too unreliable toimpute a discriminatory motivation to Respondent'While the General Counsel and the Trial Examinerrely heavily on the timing of the termination, thatevidence, as heretofore indicated, is insufficient tosustain the General Counsel's complete burden ofs In several places in his Decision, the Trial Examiner erroneously refersto the conversation as having taken place on January 29, 1971, although allwho testified to the conversation stated that it occurred in November orDecember 1970.6 According to Odle, he told Butske that he was terminated because "he'dleft himself open for this by discussing matters in the classroom and inengagingin excessive discussions of matters that were not pertinent to thesubject being taught."7 Equally unpersuasive are the Trial Examiner's remaining bases for find-ing discrimination, that is- (1) no record of complaints in several previousyears; and (2) the submission of the written evaluation 7 weeks after Butskewas notified of his nonreappomtment. There is evidence that Dr. Ernemanreceived complaints as early as 1969; and the evaluation was submitted inDecember together with the evaluations of others in the department at therequest of Dean Jackson.proving a violation of the Act in the face of substan-tial evidence of legitimate cause for Butske's termina-tion.The complaints against Butske and hisinadequacies are unchallenged and, as previously in-dicated on this record, it is impossible to find thatButske was engaged in any substantial organizationalactivity prior to the administration's initial actionwith respect to his shortcomings.In these circumstances, we conclude that the Gen-eral Counsel has not sustained the requisite burden ofproof, and we are unwilling to find that ProfessorButske was refused reappointment in violation of Sec-tion 8(a)(3) of the Act.BrierlyBrierly, an instructor in the mathematics depart-ment, was also active in the local AAUP chapter dur-ing the period of growing interest in collectivebargaining, and he discussed union representationwith numerous faculty members. He distributedthroughout the college pamphlets provided by theAmerican Federaion of Teachers (AFT), solicited au-thorization forms, and sought to get the AFT on theballot in the upcoming election.Following an open faculty meeting in January1971, Brierly discussed collective bargaining with Dr.Richard Marburger, director for the college of artsand sciences, during which discussion Brierly in-formed Marburger that he was a staunch believer inunions and that the faculty needed union representa-tion because the administration had been guilty ofmany "unethical practices" toward the faculty.On January 29, 1971, Brierly was summoned to theoffice of his department chairman, Dr. Nace, w'.crehe was informed that he would not be reappointed forthe 1971-72 academic year. When Brierly asked Nacefor the reasons for his termination, Nace informedhim that, although he knew Brierly was a good teach-er, he had received several complaints from studentsto the effect that they could not communicate withhim. Brierly responded that the real reason was hisunion activity, but Nace denied any knowledge ofBrierly's activity.According to Respondent's witnesses, student com-plaints concerning Brierly's performance began dur-ing his first year at the Institute when several studentscomplained to Nace about Brierly's inability to "getthrough to them." Nace asked the students to discussthe matter with Brierly, but when they returned andreported that they had gotten no satisfaction, Nacebrought the matter to Brierly's attention.The following year, Nace continued to receive com-plaints concerning Brierly's performance, includingcomments that students were refusing to register forBrierly's courses. LAWRENCE INSTITUTE OF TECHNOLOGY31During a conference between Nace and Dean Ryanto determine whether Brierly would be retained for asecond year, it was agreed that Brierly's contractwould be delayed pending a discussion between Brier-ly and Nace. Nace discussed the matter at length withBrierly, after which Nace was satisfied that Brierlywould make an effort to improve, so Brierly was of-fered a contract for the second year.During the following year Brierly's performanceimproved and his contract was renewed.In December 1970, Nace submitted a written evalu-ation of Brierly's performance, in which he concludedthat Brierly was "certainly a qualified instructor" andrecommended that Brierly receive the standard raise.He also recommended, however, that any decisionconcerning Brierly's rank and tenure be delayed untilthe following year.The evaluation ultimately reached Dean Jackson,who added the comment that "We can't delay alldecisions on rank & tenure until next year. Brierly waswarned about his approaches last year. Prof. Naceand Dr. Marburger asked to review this once more."In early January 1971, a meeting was held amongPresident Buell, Dean Jackson, Dr. Marburger, andProfessor Nace to evaluate members of the math-ematics department to determine which ones wouldbe offered contracts,raises,and so forth for the fol-lowing year. Jackson expressed concern over the rateof failures and withdrawals in math courses and aseries ofcomplaints from faculty members in otherdepartments that students did not demonstrate a suf-ficient grasp of math. Jackson stated that steps shouldbe taken to improve the math department throughreplacement of existing personnel with more qualifiedinstructors. All nontenured members of the math fac-ulty were discussed and it was decided that the leastqualifiedmember of the department would not bereappointed. Nace recommended that Brierly be ter-minated, but Marburger felt that Brierly's perfor-mancewasbetterthananotherinstruc-tor's-Nanny-and that Nanny should be terminated.Nace reviewed the complaints he had received con-cerningBrierly, and the others ultimately agreed thatBrierly should be terminated, in view of the rec-ommendation of his department chairman. The deci-sion was then discussed with the tenured members ofthe math faculty, and thereafter Brierly was notifiedof his nonreappointment.As in the case of Professor Butske, we view as insuf-ficient the evidence that Brierly was refused reap-pointmentbecauseofhisprotectedactivity.Uncontradicted evidence shows the administration'sdetermined effort to improve the mathematics depart-ment, in a manner requiring termination of the leastqualified member of the math faculty, at a time con-temporaneous with a general effort to improve thequality of education at L.I.T. Indeed, the Trial Exam-iner recognizes this fact, yet he fails to give due def-erence to the choice made by Buell, Marburger,Jackson, and Nace, even in the face of unrebuttedevidence thatallmembers of the math faculty werediscussed, and Brierly was chosen, albeit narrowly,for termination. Against the background and the TrialExaminer's correct conclusion that the record furnish-es no basis for assessing the comparative ability ofBrierly against others retained, any finding that Brier-lywas discriminatorily selected must rest on sheerspeculation.The Trial Examiner also relies on the Odle-Butskeconversation,supra,as evidence of unlawful motivefor Brierly's termination. In this conversation, Odleallegedly told Butske that the administration was"trying to get someone in the math department." Forthe reasons previously expressed, we place no relianceon this alleged statement .8In addition to the General Counsel's failure to re-but the evidence of just cause, his reliance on thetiming of Brierly's termination is weakened by theunrebutted evidence that termination decisions weremade inalldepartments near the end of January eachyear in order to comply with the provisions of thefaculty handbook requiring that notice of nonreap-pointment be given by February 1 of the year theappointment is to end. The timing of the decisionappears to bear a stronger relationship to the scheduleestablished in the faculty handbook than to Brierly'sconcerted activity .9For these reasons, particularly in view of the recordevidence showing other instructors in the math de-partment were engaged in union activity, Brierly's ad-mitted deficiencies, Respondent's legitimate decisionto replace the least qualified math teacher, and theabsence of evidence showing that any other instructorin the department was less qualified than Brierly, weare unable to conclude that the General Counsel hasestablished that Brierly's termination was the result ofhis concerted activity.8We also note that the Trial Examiner erroneously places the date ofOdle's remarks as January 29, 1971,the same day Brierly was notified. Yetthe remarks, even if made as reported by Butske, were made in late Novem-ber or early December 1970; thereafter, Nace, chairman of the department,recommended Bnerly's retention,hardly indicative thatthe administrationat the time of Odle's alleged remarks was "out to get" Bnerly As set forthin fn.9, infra,Nace's change of mindin Januaryseems to have been basedon intervening events.9Nor do we regard with suspicion the fact that Nace urged terminationof Bnerly in January 1971, only I month after recommending his retention.We are satisfied that Nace's changed attitude resulted from continued com-plaints about Bnerly's methods, the small number of students registering forBrierly's classes,his belief that Bnerly was falling back into the pattern ofbehavior demonstrated earlier in his career,and Dean Jackson's insistencethat at least one member of the mathfaculty beterminated and his reluctanceto delay the tenure decision in view of Bnerly's prior warnings. 32DECISIONSOF NATIONAL LABOR RELATIONS BOARDStanleyMrs. Stanley,an instructor in the department oflanguage and literature,was an active participant inthe affairs of the faculty senate as wellas the AAUP.She served as vice presidentof the L.I.T. chapter ofthe AAUP duringthe 1970-71 academic year and wasan outspoken supporterof the AAUP's efforts to be-come the faculty'sbargaining representative. As amemberof the AAUPsteering committee,she helpedarrange the November5, 1970,openfacultymeeting,at which she gave an account of the faculty senate'sineffectiveness in representing the faculty and urgedunion representation as the only solution.On January 28, 1971,Stanley was called to the of-fice of Dr. Angelescu,her department chairman,where she was informed that she would not be re-appointed for the 1971-72 academic year.Angelescuexplained that her termination was the result of anegative evaluation he had given her, based on hisbelief that she was threatening his position as thedepartment chairman because of her failure to coo-perate with him. He stated that she was an ineffectiveteacher,as evidenced by numerous complaints fromstudents in a reading improvement class she hadtaught.He also noted her failure to turn in attendancesheets during the 1969-70 academic year, although headmitted that this was a "petty point."In summary,he explained that his evaluation was based largely onher lack of cooperation.Prior to Stanley's receiving notification that she hadnot been reappointed,'Dr. Angelescu submitted twowritten evaluations of Stanley to Dr.Marburger. Thefirst,dated December5, 1970,strongly urged that shebe denied tenure and terminated as soon as feasible.Angelescu characterized Stanley as a "disruptive in-fluence"within the department and stated that "rare-ly is she cooperative and she often flouts de-partmental and college policy in various subtleways." Angelescu cited her refusal to turn in atten-dance sheets, although she had been requested tocomply with the college policy in this regard.Angeles-cu noted that her usefulness to the department waslimited,stating that in assigning her to teach courses,he had to "keep in mind not where she can do themost goodfor LIT,but where she will do the leastdamage."He noted that in the past year she hadtaught two classes in reading improvement, in whichshe gave 71 per cent of the students in one class and70.5 per cent of the students in the other class gradesof D or F,resulting in several complaints and hisdecision not to assign her that course again. Likewise,Angelescu pointed to his reluctance to assign her toteach a course in advanced composition because ofher previouspolicyof meeting the class only 1 hourper Week rather than the scheduled 3 hours.He alsonoted that he had received numerous adverse com-ments about her and students'reluctance to registerfor her classes;and stated that "she doesn't seem tounderstand the needs of a private college."On December 15, Angelescu submitted anotherevaluation of Stanley,prompted by an incident fol-lowing the first evaluation which he felt further evi-denced her lack of cooperation.The evaluation statedthat Angelescu had requested that members of hisdepartment keep folders of student themes and makethe folders available for his examination.All membersof the department agreed to comply with the requestexcept Stanley, who questioned Angelescu'smotivesfor wanting to see the themes and refused to maintainsuch a folder.In addition,Angelescu stated that Stan-ley was further attempting to discredit his effective-ness as department chairman by counseling othersthat they were under no obligation to comply with therequest and by threatening to have him investigatedby the faculty senate. The evaluation concludes thatStanley'sconducthas the tendency to limitAngelescu's effectiveness as chairman by inhibitinghim from taking steps which he feels are in the bestinterest of the college, and again urges that her con-tract not be renewed.Afterreceiving the two evaluations,Marburgersubmitted them to Dean Jackson together with hiscomments that, in light of Angelescu's detailed evi-dence of her disruptive behavior,a serious considera-tion should be given to terminating Stanley.Thereafter,in lateJanuary1971, a meeting washeld among President Buell,Dean Jackson,Marbur-ger, and Angelescu to discusssalary,contract, andtenure decisions for the language and literature de-partment.Each member of the department was dis-cussed and, in discussing Stanley,itwas agreed thatthe relationship between her and Angelescu was intol-erable and that it would be impossible to retain her.Subsequently,she was notified of her termination.Unlike the Trial Examiner, we find that while thetiming of the discharge may creat suspicions,Respon-dent has rebutted any inference created thereby byproviding legitimate grounds for Stanley's termina-tion which the General Counsel has not shown to bepretextual.The facts upon which Respondent relies to demon-strate Stanley's lack of cooperation are not chal-lenged,and there is no evidence that any othermember of the English faculty who was retained wasguilty ofany similar,or greater,indiscretions.Since areduction in the size of the English faculty was con-sistentwith reduced credit requirements, it wouldseem that someone in the department had to go, andfrom this record,it appears that Stanley was the logi-cal choice.Bearing in mind the general efforts to upgrade the LAWRENCE INSTITUTE OF TECHNOLOGYstandards of instruction at the Institute, the evidenceshows that, in several respects, Stanley did not meetthat standard. Although Angelescu had once recom-mended that Stanley be reappointed in 1969-70, atthat time he had been Stanley's department chairmanfor only 3 months. Subsequently, Stanley refused tocooperate with Angelescu in several respects, and per-formed her duties in a manner regarded by Angelescuas ineffective.We are thus persuaded that Stanley'sdischarge was for thesereasons, rather than for herunion activity.Accordingly, for thereasons setforth above, wefind that Respondent did not violate Section 8(a)(3)and (1) of the Act by refusing to reappoint Butske,Brierly, and Stanley, and we shall dismiss the com-plaint in its entirety.The Objections and ChallengesChallengesThe election herein, held on February 10, 1971,resulted in 22 votes cast for Petitioner, and 26 votesagainst Petitioner, with 14 challenged ballots.Of the 14 challenged ballots, 10 were challenged bythe Petitioner on the ground that the individuals in-volved were supervisors. At the hearing, counsel forRespondent accepted these challenges, and the TrialExaminer found the individuals to be supervisors. Noexceptions were filed to this finding, and we herebysustain the challenges to those ballots.The remaining four individuals were challenged byRespondent on the ground that their contracts foremployment would not be renewed for the 1971-72academic year. We find it unnecessary to resolve thesechallenges since they are now insufficient in numberto affect the results of the election.ObjectionsThe Petitioner contends in its objections thatRespondent'sunlawful termination of Brierly andStanley intimidated,coerced,and restrained othermembers of the faculty in their supportof the AAUP.Having found that these individuals were not unlaw-fully terminated,we find no merit in Petitioner's ob-jections.As Petitioner has failed to receive a majority of thevalid votes cast,and as the remaining challenges arenondeterminative,and all objections have been over-ruled,we shall certify the results of the election.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-33tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of valid voteshave not been cast for Lawrence Institute of Technol-ogy Chapter, American Association of UniversityProfessors, and that said labor organization is not theexclusive representative of the employees in the unitfound appropriate within the meaning of Section 9(a)of the National Labor Relations Act, as amended.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEIvAR H.PETERSON. Trial Examiner:This case was tried atDetroit,Michigan, on June 28to July 2,1971, both datesinclusive.The charge was filed bythe AAUP,LIT Chapter,on February 16, 1971. The complaint was issued on April20, being consolidated with a Report on DeterminationChallenges and Objections to an election held in Case 7-RC-10322 on February 10, 1971. The primaryissues in thecomplaint case are whether the Institute,sometimes refer-red to as LIT, unlawfully refused to renew the employmentcontracts of three professors for the 1971-72 academic year,for the reason that they had joined and assistedthe AAUPand had engaged in concerted and organizational efforts onits behalf,thereby violating Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended.On August 2, 1971,the Institute filed a motion to reopenthe hearing to receive testimony regarding a conversationbetween Dr. Thomas Odle, who had been unavailable dur-ingthe hearing,and Professor Bruce Butske,one of thealleged discriminatees.Over the opposition of counsel forthe General Counsel,I granted the motion and held thefurther hearing on August 19.Upon the entire record, including my observation of thedemeanor of the witnesses,and a careful consideration ofthe able brief filed on October 4 by counsel for the Respon-dent,Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Institute is engaged in the operation of a privatenonprofit institution of higher learning, with primary em-phasis on technical subject matters relating to engineering.During the calendar year 1970, the Instituterealized grossrevenue from all sources (excluding contributions from thegrantor, under the terms of which receipts are not availablefor use in connection with operating expenses) in excess of$1 million. During the same period, the Institute purchasedbooks, supplies, and other goods and materials in excess of$50,000, which were transported and delivered to its prem-ises directly from points outside the State of Michigan. TheInstitute, in, its answer, admitted the jurisdictional allega-tions. I find that the Institute is an emplo er engaged incommerce within the meaning of Section 2((2), (6), and (7)of the Act. I further find that the AAUP is a labor organiza-tion within the meaning of Section 2(5) of the Act. 34DECISIONSOF NATIONAL LABOR RELATIONS BOARDIITHE UNFAIR LABOR PRACTICESMrs. Stanley did turn in attendance records to her depart-ment chairman. She testified that, from her own knowledge,the majority of the faculty members did not turn in atten-dance records and she named several falling into this cate-gory. In addition,Mrs. Stanley kept her regular weeklyoffice hours in order to be available to consult with students.She regularly attended faculty meetings. In the academicyear 1969-70, she had received a student evaluation reportof her performance which, in her opinion, was favorable.During the fall of 1969, in connection with a reading im-provement class which she was teaching, Mrs. Stanley re-ceived some complaints concerning grades from somestudents who had failed. She offered to, and did, give thema new test, but the results of the retest were not significantlychanged except that one of the eight students taking theretest failed to achieve a passing grade.On Thursday, January 28, Mrs. Stanley was asked tocome to the office of her department chairman, Dr. Ange-lescu. She testified that he informed her "that he had givenme a negative evaluation last year in December. When Iasked him why he said 'It is my opinion that you are threat-ening my position as the department chairman."' Thereu-pon,Mrs. Stanley asked Dr. Angelescu why, or in whatrespect, she was "threatening his position as a departmentchairman" and he said the one thing that had determinedthis in his mind was the fact that he had requested thefaculty members of the English department that he be per-mitted to investigate the files of student themes. This re-quest had been made quite some time previously, and Mrs.Stanley at that time had asked Dr. Angelescu why he wishedto look at the themes, and she had not turned them over tohim. Additionally, the subject of taking class attendancewas also raised during this meeting although, so Mrs. Stan-ley testified, Dr. Angelescu acknowledged that this was "apetty point." Furthermore, Dr. Angelescu said that he hadreceived many complaints with respect to the reading im-provementclasses, but when she asked him why he had nottold her about this previously he stated that he had notwished to hurt her feelings.Concerning the complaints by students, Dr. Angelescustated that he took them with a grain of salt, in that herealized that there was no relatively effective way to evalu-ate teachers in the English department. Mrs. Stanley testi-fied that she had never refused to cooperate with Dr.Angelescu, although she had felt free to express differingopinions.Mrs. Stanley became affiliated with the AAUP in the fallof 1968 and, thereafter, regularly attended AAUP meetings.During the academicyear19771, she was vice presidentof the LIT Chapter. As a member of the steering committeeof the AAUP, Mrs. Stanley in 1970 had noticed that Dr.Angelescu did attend meetings, and, in the fall of 1970,when the members were discussing collective bargaining bythe AAUP, Dr. Angelescu stated that if he had known thissubject was to be discussed, he would not have come, be-cause "I have to think of my Job you know."AfterMrs. Stanley was told by Dr. Angelescu that shewould not be reappointed, she met with Dean Gilder Jack-son in the latter's office. According to her, Dean Jackson"just gave a generalized account of its process that the Ad-ministration goes through to determine whether or not aperson would be reappointed." Moreover, he stated that ifa chairman of a department recommends that a teacher notbe promoted or given tenure, the result is that the personprobably will not be reappointed.On November 5, 1970, a meeting was held to air viewsregarding faculty affiliation with the AAUP and collectivebargaining in general. Mrs. Stanley was one of the sched-A. IntroductionThis case,as represented during the hearing,is somethingin the nature of a "first" in regard to the application of theAct's unfair labor practice provisions of the Act to a non-profit educational institution and three of its professors.'While it obviously is not a "run of the mill" case, I am ofthe view that the terms of the Act are equally applicable inthe present situation; the only difference that I can discernis that the Respondent and the individuals involved are not"run of the mill" persons. These professors, with varyingdegrees of experienceboth at the Respondent's estab-lishment and elsewhere, were employed in different capaci-ties:Professor Bruce Butske was employed in the spring of1965, and at the time of the nonrenewal of his contract, wasa full-time assistant professor in the Mechanical Engineer-ing Department. Professor Richard Bnerly was originallyemployed in September 1967 as an instructor in the Math-ematics Department. Mrs. Kathleen Stanley was employedin 1967 as an instructor of language in the Language andLiterature Department, first as a part-time employee and in1968 as a full time instructor. Prior to her employment atthe Institute she had taught for 3-1/2 years in a LincolnPark, Michigan, high school and had also taught part-timein the Highland Park Junior College while she was teachingpart-time at the Institute.The essential facts in this case involve the professionalcapability of the three alleged discriminatees and, necessar-ily, requires the evaluation of their testimony and that oftheir superiors, including President Wayne Buell. The caseobviously involves scrutiny of the performance of the teach-ers concerned. Moreover, it requires an assessment, withregard to the particular courses taught by them, of theirrelationship to the students attending their classes and,more particularly, in the case of Mrs. Stanley, the appraisalgiven her by the dean of her department, Dr. Victor Ange-Iescu,who relatively shortly before her contract was notrenewed had assumed that position.B. The Terminations1.Mrs. Kathleen StanleyAt the time Mrs. Stanley was hired in 1967, the Institutehad no tenure policy, and the chairmen of departmentsmade oral evaluations of their staff. However, in the fall of1970 the policy was changed so as to require chairmen tomake written, detailed evaluations of teachers. On January28, 1971, Mrs. Stanley was notified that her contract wouldnot be renewed. Before being so notified, Mrs. Stanley hadnot received any written or oral reprimand from her superi-ors. According to her, she followed the rules and policies ofthe school with one exception: she did not turn in atten-dance sheets for the year 1969-70 although she did, in fact,keep such records.Mrs. Stanley was chairman of the Faculty Senate, com-posed of five members,for the academicyear 1970-71.While a member of the Faculty Advisory Board (whichprecededthe Senate) the Advisory Board had asked theAdministration of the school to drop its policy of requiringteachers to keep attendance records. However, in 1970-71,1The Board assertedjurisdiction over institutions such as the Respondentin two cases decided April 20, 1971 SeeCW Post Center of LongIslandUniversity,189 NLRB No 109 andLongIsland University(Brooklyn Center),189 NLRB No 110 LAWRENCE INSTITUTE OF TECHNOLOGY35uled speakers. As the record demonstrates, she gave anaccount of the history of faculty government at the Instituteand stated, in substance, that it had been very ineffective inreaching decisions affecting school policy. Moreover, sheadvocated that the only solution to this problem was for thefaculty to obtain union representation. According to Mrs.Stanley's undenied testimony, a substantial number of di-rectors of schools and department chairmen were at themeeting. Shortly prior to the November 5 meeting, Mrs.Stanley obtained information that Professor Butske wouldnot be reappointed. In conversation with her, Butske askedthat the Faculty Senate obtain written reasons for his non-reappointment, but stated if this were not possible he wouldbe satisfied with oral reasons. Professor John Goodenowand Mrs. Stanley discussed the matter with Dean Jackson,who stated to them that he would be glad to discuss thematter with Professor Butske.After the meeting, Dean Jackson appointed a workloadcommittee and, accordin* to Mrs. Stanley, stated that thiscommittee was designed to combat the threat of collectivebargaining." The committee consisted of six faculty mem-bers appointed by the Faculty Senate and five membersappointed by Dean Jackson. Some of the members werechairmen of departments and heads of schools.On December 15, in response to a faculty newsletter dat-ed December 7, Dean Jackson issued a public statementcriticizing the faculty for not having consulted with anyonein the college administration before making proposals withrespect to sabbatical leaves and promotions. Among otherthings, he said that such procedure was a "hell of a way torun a railroad," and that he feared for the future of LIT ifthe Faculty Senate, in fact, represented the faculty.During the November 5 meeting, attended by all invitedfaculty, Dean Jackson stated that while it would be "nice"to have a sabbatical leave policy, "there had been no studymade by the Administration" of whether such a policy wasfinancially feasible. He further stated that he had discussedProfessor Butske's request to have the reasons for his termi-nation stated in writing with two members of the FacultySenate, but had informed them that the policy of the schoolwas not togive reasonsin writing.Mrs. Stanley stated that before contracts for the year1971-72 were sent out to members of the faculty, she askedDean Jackson if the financial proposals that the Senate hadworked out could be discussed. She and Dean Jackson seta date for late January or early February to engage in suchdiscussions.However, there was no discussion betweenthem prior to the date the new contracts were sent out.Mrs. Stanley testified that on January 28 she received aletter from Dr. Angelescu stating that her contract wouldnot be renewed. Additionally, she testified without contra-diction that in prior years she had received a raise each year.2. Joseph BrierlyBrierly was employed by the Institute in September 1967,as an instructor in the mathematics department, at a salaryof $7,200 per academic year. When terminated, his salarywas $9,200 per year. He had obtained his Bachelor's degreefrom Wayne State University in 1963; in 1966 he completedhiswork for and received a Master's degree in Arts andSciences. At the time of his termination he had obtained 59credits toward his Doctorate degree. He taught many cours-es in the mathematics department, including algebra, trigo-nometry, calculus I through IV, and some industrialmanagement mathematics courses.Professor Brierly became affiliated with the AAUP inSeptember 1967, and thereafter was active in its behalf.Prior to the representation election in February, Brierlypassed out pamphlets for the American Federation ofTeachers, stating that he did so because there were noAAUP pamphlets available. He obtained authorizationcards from several faculty members and also spoke to someof the student faculty members, particularly one Al Daniel.Shortly before the representation election, Brierly met Pro-fessor Zimmersman in the hall and they engaged in conver-sation.During this discussion Zimmersman stated that hethought a union was a good idea but, according to Brierly,added that it was not good for the Institute "because it wasa private school." Zimmersman explained that the Institutecould not have a union on the campus and also survivefinancially. Brierly, in this conversation, stated that he wasin favor of unionization and "thought we needed one to dealwith the Administration." Zimmersman did not testify.About the middle of January 1971, some 2 weeks beforethe election, Brierly attended a faculty meeting at which thepros and cons of collective bargaining were presented bytwo speakers. Al Su berg, an official of the NationalAUUP, spoke in favor of collective bargaining while a Mr.Choitz, an official of the Institute, gave the Administration'spoint of view. Among other things, Choitz stated that thefaculty had "no need for [a] foreign agent" to representthem, as he felt that the Faculty Senate was capable of doingthe job.' The day after the meeting, Brierly had a talk withDr. Richard Marburger, the Director of the School of Artsand Sciences. An instructor named Chessman was present.The latter did not testify.Brierly, so he testified, told Dr. Marburger that he "wasa staunch believer in the union" and had been of that viewsince he was a young man. He further stated that the faculty"needed a union to represent them because the Administra-tion was guilty of many many unethical practicesagainst"the faculty. Additionall, he stated that the Institute neededa standard faculty salary schedule.Professor Butske, on January 29, informed Briery of aconversation he had with Dr. Odle in the parking lot, inwhich Odle told Butske that the Administration was "tryingto get somebody in the Math Department for the unionactivities," and added that Odle stated "they were having ahard time getting something on the individual in question"because he was doing a good job. The same day, Brierly metProfessor Nace in the hall and the latter askedBriery to cuthis class short by a few minutes, and come to his office. Inthat conference, Professor Nace told Brierly, "I am sorry toinform you but it is my duty to tell you that you won't bereappointed for the next academic year." Brierly asked forthe reasons, and Nace stated that "they" had been receivingcomplaints from students to the effect that they could notcommunicate with him. During this conversation Nace toldBrierlyy that he was "a good teacher." Brierly commentedthat `the real reason I was fired was union activity;" andProfessor Nace responded that he did not "know anythinabout union activity." Bnerly was then handed a letter ofseparation signed by Dean Jackson. Some months later,Bnerly wrote Dean Jackson requesting that the reasons forhis termination be put in writing, but Dean Jackson refusedto do so.3.Bruce ButskeProfessor Butske was employed by the Institute in thespring of 1965, and initially taught as a lecturer part-time in2 Choitz, according to the undenied representation made during the hear-ing by Counsel for the General Counsel, was present in the audience through-out the hearing. He did not testify. 36DECISIONSOF NATIONAL LABOR RELATIONS BOARDthemechanical engineering department in the eveningschool.Thereafter,he became a full-time assistant profes-sor. In the succeeding 2 academic years he received a renew-al contract.In the spring of 1967, Professor Butske resignedin order to continue work on his Doctor's degree at theUniversity of Michigan.In the fall of 1968,Professor Nace,chairman of the mathematics department,telephonedButske and indicated that Professor Adams,a member ofthe faculty,was leaving and stated that he would like tohave Professor Butske come and teach the courses.Butskeaccepted and assumed a lectureship in mathematics. In1969, Butske applied for a full-time _position either in theSchool of Arts and Sciences or thethematics and Phys-ics.He was offered the position of assistant professor ofmechanical engineering for the academic year 1969-1970,and his contract was renewed for the academic year 1970-71.By letter dated October 30, 1970, Professor Butske wasinformed by Dean Jackson that his appointment would notbe renewed"after the expiration of the 1970-71 academicyear."The letter also stated that it was "the policy of theCollege not to make the reason for nonreappointment amatter of public record,"but advised that the chairman ofButske's department,Professor Erneman,would"reviewyour situation in detail and explain the factors which hadentered into this decision."Professor Butske testified that he had never received anywritten warning with respect to his work performance norhad he been given any warning or notification about nottaking class attendance.In the 1969-70 academic year, thestudent government made evaluations of many of the teach-ers and Butske received a copy of the evaluation given himduring the second quarter of the year.Butske testified thathe received an average grade of B.On November 10, following receipt of his notification ofnonrenewal of contract,Butske addressed a letter to theexecutive committee to the local chapterof AAUPand senta copy to the Faculty Senate.Mrs. Stanley, then chairmanof the Faculty Senate,asked Butske what the senate coulddo to be of assistance,and Butske indicated that he wouldlike the senate to obtain the reasons in writing or arrangefor him to obtain them either in writing or orally. Mrs.Stanley and Dr.John Goodenow,a member ofthe FacultySenate,later told Butske that they had conferred with DeanJackson but he would not give them the reasons for Butske'stermination. However,he stated that he would be willing togive them to Butske in person. Approximately on November19, Butske conferred with Dean Jackson but the latter didnot give him the reasons.On May 10, 1971, Butske wroteto Dean Jackson requesting a written statement of the rea-sons for his nonreappointment.In the spring of l-970,Professor Butske was informed bya student,Kenneth Deering,that Professor Erneman "hadbeen asking students to submit written criticism" ofButske's teaching.Butske then went to Jackson,who at thattime was assistant to Dean Ryan,and asked him, so hetestified,"what the hell goes on here?"Jackson advisedButske that"there was no cause for alarm" and informedhim that Professor Erneman was not doing his job and thatif he(Jackson) "had his way Professor Erneman would notbe on the staff beyond the academic year."Early in the 1970-71 academic year,Professor Butskejoined the national and local chapterof the AAUP, andthereafter attended most meetings and consistently urgedthat the AAUPbecome the collective-bargainin agent forto be collective bargaining.Dr. Angelescu,chairman of theEnglish language and literature department,attended themeeting. A vote was taken on the question of whether thechapter should attempt to become the collective-bargainingagent of the faculty,and the resulting vote was 22 to 1 infavor of the motion.Professor Lackey then asked for vol-unteers for a steering committee to set up an open facultymeeting in which the chapter's position would be presented.There were no volunteers andpProfessor Butske and Mrs.Stanley accepted appointment to the committee.They con-tacted faculty members to arrange for them to speak at theopen meeting and while this was in process Professor Butskewas notified for reappointment.The meeting was set forNovember 5.About 3 or 4 weeks after receiving his termination notifi-cation,Professor Butske had a conversation with Dr. Odlein the parking lot. Butske asked Dr. Odle if the latter wasaware that he would not be coming back to the Institute.Odle replied that he had heard about the matter and furtherstated that"the primary reason"for the notification "wasdue to(Butske's)union activity."In addition,so Butsketestified,Dr. Odle said that "they were trying to get some-one in the Math Department."He added,however, that"they couldn't get anything on him." Following this discus-sion,Butske went to the Mathematics Department andtalked to the members of the AAUP Executive Committee.He then waited around for Professor Brierly,as he "figured"that Bnerly was a candidate for notification of nonreap-pointment because he had circulated petitions on behalf ofthe American Federation of Teachers in support of collec-tive bargaining.During the academic year of 1969-70,Professor Butskewas a successful candidate for the Faculty Advisory Coun-cil.His platform during the election campaign was to im-prove the quality of education at the Institute by improvingthe conditions of faculty service; he also expressed concernabout the faculty workload.While a member of the FacultySenate(the successor to the Faculty Advisory Council) hemet with Dean Ryan,Assistant Dean Jackson,and Presi-dent Buell, at which meeting the representatives of the ad-ministration agreed that if a faculty member was notteaching effectively he would receive less than the averageincrease.On April 14,1971, Professor Butske,in his capacity as amember of the Mechanical Engineering Curriculum Com-mittee, sent a memorandum to Dr. Donald Dent,chairmanof the committee,regarding certain curriculum changes.Approximately 3 weeks before the NLRB election whichwas held on February 10,3 a faculty meeting, called jointlyby theAAUP,the Faculty Senate and the dean,was heldto discuss collective bargaining and was addressed by per-sons representingthe AAUP and the College Administra-tion.A Dr. Choitz spoke on behalf of the administration,questioning the propriety of collective bargaining for col-lege faculty personnel and, in this connection,asked whythe faculty should "allow an intrusion of the foreign agenton native soil," stating that the faculty handbook was suffi-cient for the resolution of any problems on the campus.On cross-examination, Professor Butske stated that hehad not had any graduate courses in thermodynamics, andthat he did not take classroom attendance in any formalmanner and did not always follow the provisions in thefaculty handbook meeting scheduled classes.With respect to the information he had received regard-the faculty. In October 1970, a closed meehn of the chap ter3The results were. 62 of 63eligiblevoted; 22 ballotswerecast for AAUP,was calledby the then president, Tom Lackey,and a flier26 against; 14 ballotswere challenged, 10 by the AAUP and 4 bythe Instl-was sentout announcing that the subject for discussionwastute. LAWRENCE INSTITUTE OF .TECHNOLOGYing Professor Erneman's activity in soliciting complaintsfrom students, in conference with Dean Jackson the latter,so Professor Butske testified, "told me I could resign if Iwanted too. He said that I could say that we had an admin-istrative disagreement." After talking with Assistant DeanJackson, Professor Butske had a brief conversation withDean Ryan who, according to Butske, stated that he should"be patient ... you will be here a lot longer than HansEmeman."Professor Ememan's evaluation of Butske, dated Decem-ber 14, 1970, some 7 weeks after Butske had received hisletter of nonreappointment, is very derogatory and con-cludes by stating "Unfortunately I recommend dismissal."The evaluation form contains the following question:"What has the individual done to increase or keep currenthisprofessional qualifications?"In the space for an answer,Professor Ememan placed a question mark. However, un-der date of January 30, 1970, Professor Butske had givenDr. Erneman a memorandum advising that he had becomea candidate for a Ph.D. in Engineering Mechanics at theUniversity of Michigan and that such candidacy "is formalrecognition that a student has met all Ph.D. requirements(i.e.,residency,major and coordinate courses, language,preliminary and qualifying examinations) except comple-tion and defense of the dissertation."4.AftermathAt the reopened hearing, Dr. Odle, who has been withthe Institute for 10 years and is chairman of the Departmentof Social Sciences, testified that he did have a conversationwith ProfessorButske inthe fall of 1970 while in the parkinglot. Butske asked Dr. Odle if the latter had heard `that hehad not received a contract for the following year or hadreceived a dismissal" and Dr. Odle replied that he had heardof that matter. He testified that he told Professor Butskethat the latter had left himself open fordismissalby reasonof discussing matters in the classroom "that were not perti-nent to the subject being taught." Dr. Odle related that hedid not speak to Butske about the latter's union activity, andthat there was no mention of anyone in the math depart-ment. Dr. Odle acknowledged that on March 11, 1971, hetold a Board agent investigating the case that Dean Jacksonhad stated "that Tom Lackey had filed charges in this caseand that Dean Jackson reacted quite angrily and wantedhim to change the decision about putting him on tenure andreduce his yearly increase."Professor Butske, upon being recalled at the reopenedhearing, stated that Dr. Odle on the occasion when they metin the parking lot told him that "the primary reason for mynotification of my nonreappointment was my union activi-ty." Immediately after this conversation, Butske went to themathematics department and told Professor Nanny that hehad just spoken to Dr. Odle who had stated that he had beenterminated for union activity and that the administrationwas "trying to get someone else in the math department . ." He then waited for Professor Brierly to appear for hisevening classand informed him of what Dr. Odle had stat-ed, because he felt Professor Brierly "was the other likelycandidate for notification of nonreappointment from themath department." Professors Nanny, Brierly, and Ottoncorroborated Professor Butske.C. The Respondent's CaseAt the time he testified, Dr. Angelescu was in his secondyear with the Institute. He holds the position of chairman37of the Department of Language and Literature in the Schoolof Arts and Sciences,and is ranked as a professor.There are10 full-time faculty members in that department and aboutten to seven who teach part-time.Dr. Angelescu has a Bach-elor of Science degree,a Master of Arts degree,and a Ph.D.degree,all from Wayne State University.He obtained hisDoctor's degree in 1968. In all,he has taught for 10 years.Prior to coming to the Institute he taught in the DetroitPublic School System,in the evening class division.Whileat the Institute,he has taught basic and advanced coursesin literature.Dr. Angelescu has been a member of the AAUP for 12or 13 years, but attends meetings rather infrequently. He hasnot been active on any committee while at the Institute.However,when teaching at Wayne State University, as ateaching fellow,he was concerned about the status of teach-ing fellows at a major university,and in consequence didserve on a committee to deal with their problems.Since becoming a member of the Institute's faculty, thereare now fewer members in the English department, due toa restructuring of the courses following a reduction in therequirements for English credits as a condition of gradua-tion. In response to the Institute's request for written evalu-ations of faculty members,Dr. Angelescu complied andturned the evaluations over to Dr. Marburger, his imme-diate superior.He wrote two evaluations of- Mrs.Stanley,and in both recommended that her contract not be renewed.Dr. Angelescu stated that basically his reason for so recom-mending was that Mrs. Stanley was "undermining my posi-tion as chairman and was a dissruptive influence in thedepartment"and "was not cooperating with departmentpolicy in several ways.... "He further testified that in hisconversation with Mrs.Stanley,while notifying her of thenonrenewal of her contract,he also mentioned the questionofmaintaining attendance forms, although he concededthat this was "a small matter." He also testified that he toldher that her"usefulness"for work in the department was"rather limited,"in that there were certain courses which hefelt he could not assign her to teach. Expanding upon thispoint, Dr. Angelescu stated that in the fall quarter of 1969she had had a "rather unfortunate experience"with regardto a course in reading improvement and study skills.In thiscourse,so he testified,shegave D's or failing grades toapproximately 75 per cent of the students.Dr. Angelescustated that he received a number of complaints from stu-dents and that a Mr. Moon,a student counselor,came tosee him.However,Dr. Angelescu told Mr. Moon that therewas nothing he could do as he did not feel that it was theresponsibility of the chairman of a department"to exert anypressure on an instructor to change grades."He added thatin a brief conversation between classes with Mrs. Stanleyshe "mentioned the fact that she had heard"that Dr. Ange-lescu had received complaints from students.He acknowl-edged he had,but testified that he in substance told her notworry about the matter.Before Dr. Angelescu assumed his position with the Insti-tute,Mrs. Stanley had taught the course in advanced com-position.She told him that her policy was to meet the classonly once a week and to give assignments.Dr. Angelescustated,so he testified,that he did not regard this as a goodway to teach the course and, in consequence,did not assignher to teach it for that year.However,during the last aca-demic year he stated that he was "forced"to assign it to herbecause he had no one else to assign. During the academicyear 1969-70, Dr.Angelescu was asked verbally for a rec-ommendation concerning Mrs. Stanley's reappointment forthe following academic year.According to him, he recom-mended that she be reappointed.However, when asked dur- 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDing the academic year 1970-71 to make a recommendationin writing,he testified that he made an adverse recommen-dation.Dr. Angelescu knew of Mrs.Stanley's activity in theAAUPinasmuch as he attended some of the meetings. Inaddition,he was familiar with her activities as chairman ofthe Faculty Senate.However,he asserted that her activitiesin the AAUP and as chairman of the Faculty Senate hadnothing whatever to do with his recommendation for hernonreappointment.Indeed,he testified that he had neverdiscussed her union activities with Dr. Marburger or DeanJackson.Moreover,he stated that in the weekly meetings ofdepartment chairman and heads of schools,Mrs. Stanley'sreappointment was not discussed and neither was the reap-pointment of Professor Butske or Professor Brierly.Dr. An-gelescu acknowledged that the reading improvement classwhich Mrs. Stanley taught was basically a "deficiency-rem-edial" course,and then estimated that she failed somethingless than one-third of the students in the course.Under date of December 5, 1970,Dr. Angelescu made awritten evaluation of Mrs.Stanley in which he stated,among other things,that under no circumstances did herecommend"that we would ever consider granting her te-nure"at the Institute,and, in addition,recommended thather employment at the Institute"be terminated as soon asthis is feasible."He added that his attitude toward Mrs.Stanley was based "largely on my opinion that she is adisruptive influence within the department,"and was un-cooperative and "often flounced departmental and Collegepohc in various,subtle ways."As an example,he cited thefact that while it was coll ege olicy that attendance he takenand recorded,she did not, during the academic year 1969-70, turn in any attendance slips for any of her classes, de-spite the fact that he had requested on a number of occa-sions that all members of the Language and LiteratureDepartment comply with these regulations.However, heacknowledged that during the academic year beginning inthe fall of 1970 she had turned in attendance sheets.Accord-inggtoDr. Angelescu,Mrs. Stanley gave grades of D orfailures to a substantial percentage of the students in thereading improvement and study skills class that she taught.He concluded his memorandum by stating that in his viewMrs. Stanley seemed"to be an unhappy person"and thatwhilemany students avoided her classes when given achoice,he had"heard numerous adverse comments fromstudents about her teaching."In consequence,he recom-mended that her contract not be renewed.On December 15, he wrote a lengthier evaluation of Mrs.Stanley,and there stated that on December 8 he had senta notice to the teaching staff asking whether or not theywere maintaining a file of the themes written by students inthe basic courses.Without going into unnecessary detailconcerning Dr. Angelescu's evaluation report,he did statethat he objected"strenuously"about Mrs. Stanley's allegedefforts to"discredit my effectiveness as chairman."In hisoppinion,Mrs. Stanley was counseling the teaching staff ofthe department that they were under no obligation to permithim to inspect the theme folders and,moreover,stated thathe "had been informed confidentially that Mrs.Stanley wasthreatening to have me investigated by the Faculty Senate."He concluded his memorandum by stating that Mrs. Stan-ley "apparently wishes to become a martand is lookingfor an `issue,'but I refuse to give her one.'In consequence,he "strongly"recommended that Mrs.Stanley's contractnot be renewed for the academic year 1971-72.Under date of October 29, Dr.Angelescu wrote to allfull-time faculty in his department,stating that after receiv-ing a notice from the Faculty Senate concerning a meetingthe following week to discuss collective bargaining, it hadoccurred to him that this was an item that ought to havebeen on the agenda for the departmental meeting the re-ceding Tuesday.In this somewhat lengthy memorandum,Dr. Angelescu added that as chairman of the de,partmeat heexpected to function as "a kind of ambassador in order toreflect the thinking of the members of the department onvarious issues and problems.He suggested that it "might behelpful if we can meet as a groupp'to discuss"if it wouldbe possible...questions that might have profound implica-tions for our future as college teachers at L.I.T." In conse-quence,he scheduled a department meeting for Tuesday,November 3.Dr. Angelescu testified that he had not become interestedin or concerned about Mrs. Stanley's position as chairmanof the Faculty Senate.However, it may be noted that underdate of March 10 he made a statement to a Board agent thata member of the English department faculty had told himthatMrs. Stanley had threatened to have him investigatedby the Faculty Senate.This was one of the reasons, so Dr.Angelescu testified, that he came to the conclusion that shewas undermining his position. He did admit that Mrs. Stan-ley, during her last year,taught the course in advancedcomposition 3 days a week,as he desired,and also that sheturned in attendance records and student absentee reports.He added that he had never observed her teaching a class.ThoughDr. Angelescu further stated that Mrs. Stanleythought that when teachers were absent or ill the depart-ment should hire a substitute rather than ask other teachersto fill in for the absent member,a position with which hedisagreed,this difference occurred early in Dr. Angelescu'sfirst year,he testified this constituted one of the reasons whyhe regarded that she was uncooperative with him. He ac-knowledged that he recommended an average wage in-crease for Mrs. Stanley in 1970-71.Dr.Hans Erneman,theDirector of the EngineeringSchool,was the principal witness for the Respondent withrespect to the termination of Professor Butske.Dr. Erne-man, who had received his principal educational training inGermany,teaches about 6 to 8 hours a term.He has beena professor at the Institute since 1941,has been chairmanof-theMechanical Engineering Department approximately18 years,and head of the Engineering School for the past6 or 7 years.There are six full-time faculty and eight part-time teachers in the department.According to Dr.Erneman,there are two methods ofevaluating an instructor's performance.One is by means ofstudent reports of the instructor'sbehavior and perfor-mance;the other consists of checking the teacher's exam-ination in order tojudge whether the requirements of thecourse have been fulfilled and the level of study. Dr. Erne-man testified that students came to him and complainedabout the procedure being followed by Professor Butske,asserting that he gave an incomplete presentation of thesubject matter and that they did not receive sufficient infor-mation and instructions to be able to"work those examina-tions."Moreover,so Dr. Erneman testified,students toldhim that class time was consumed in the discussion of mat-ters not related to the course,such as political discussionsregarding the school, its administration,and instructors.In March or April 1970,Dr. Enreman began insertingso-called student`complaints"in Professor Butske's per-sonnel folder.Prior thereto,he had not followed his practicewith respect to Professor Butske and,indeed,had not doneso with respect to any other member of his department. Hestated that he began this practice because the complaints"were getting plentiful." Dr. Erneman also testified that inMarch or April 1970, after Professor Butske had received LAWRENCE INSTITUTE OF TECHNOLOGYnotice that his contract would be renewed for the followingacademic year,he discussed with then Assistant Dean Jack-son whether or not Butske should be terminated. Dr. Erne-man recommended,so he testified,that Professor Butske becontinued on the faculty,but that during the first term ofthe 1971-72 academic year he be given notice of nonreap-pointment.In October 1970, Dr.Erneman discussed withDean Ryan whether or not Professor Butske'scontractshould be renewed and in consequence Butske was noti-fied 4 that his contract would not be renewed.According toDr. Erneman,he told Dean Jackson that he was in need ofa teacher in thermodynamics and thermofluids and that inhis opinion Professor Butske was incompetent in these mat-ters.Dean Jackson suggested that Dr.Erneman discuss thesituation regarding Professor Butske with other members ofthe department.Dr. Erneman testified that he spoke toother faculty members individually and told them in effect,that Professor Butske was not able to handle the subjectmatter and that he had been notified that his contract wouldnot be renewed.Dr. Erneman did not confer with ProfessorButske nor did he discuss Butske's performance with Dr.Odle. Dr.Erneman testified that he had no knowledge re-garding any union activity on the part of Professor Butskeand that this matter was not discussed with Dean Jacksonor anyone else.Professor Nace,chairman of the mathematics depart-ment,testified that during ProfessorBrierly'sfirst term(1967-68) "quite a number of students"came to him com-plaining that Professor Brierly was not "getting through" tothem.Professor Nace testified that he asked that the stu-dents confer with Professor Brierly and added that some ofthem later told him that they had obtained no satisfactionafter conferring with Professor Brierly.Thereupon Profes-sor Nace discussed the matter with Professor Brierly. Dur-ing the following academic year some students again cameto Professor Nace with further complaints.Professor Nacefurther testified that during registration students informedhim that they did not desire to register for ProfessorBrierly's courses.In an evaluation conference with DeanRyan,Professor Nace stated that he was uncertain whetherProfessor Brierly was doing the type of job necessary at theInstitute.It was then determined that Professor Nace wouldhave a further talk with the Professor Brierly. ThereafterProfessor Nace,so he testified,became satisfied that Profes-sor Brierly would make an effort to improve and accordinglyhe was offered a contract for the following year.In December 1970, Professor Nace made a written evalu-ation of the faculty in his department and turned them intoDr.Marburger,the director of the School of Arts andSciences.With respect to Professor Brierly he stated that hewas a good mathematician and liked to teach,but that hedid not"always follow course outlines provided by the de-partment,and his presentations are somewhat differentfrom the rest of the staff in that he continually tries anon inal approach."He added that the reaction of studentsto his type of presentation varied,and that it appeared thatany of the relatively good students like his methods whilesome of the weaker studentsob ect." He concluded thatBrierly "is certainly a qualified) instructor"and recom-mended the standard raise andto "delaythe decision con-cerning rank and tenure until nextyear."Dean Jackson,under date of December 15, wrote on Professor Nace'smemorandum that the Institute could not"delay all deci-sions on rank&tenure until nextyear." He noted thatProfessor Brierly,during the previousyear,had been"warned about his approaches,"and requested that Profes-The letterisdated October30, a Friday39sor Nace andDr. Marburgerreview the matter once more.In JanuaryPresident Buell, Dr.Marburger,Dean Jackson,and ProfessorNace met toevaluate thefaculty inthe math-ematics department in connection with determining salarylevels. In this meeting ProfessorNace,so he testified,statedthat he had receivedtwo complaintsthat Brierlywas "notgettingthrough"to the studentsand said that he did notbelieve Brierlyshould be awardedtenure.In consequence,on January29 Professor Nace gave ProfessorBrierlya letternotifying him that because of the numberof student com-plaints and dissatisfaction with his teaching methods, hiscontract would not berenewed.In response,Brierly statedthat he was"being firedfor unionactivity"and said that hewould "see me in court."On cross-examination,Professor Nace testified that inNovember 1970 he hada staff meeting and inquired of thefaculty whether any of them hadany comments concerningthe AAUP andthe upcoming Board election.He furtherstated thatin this meeting he commentedthat "once theAAUP getsin this is just astep toforce theAFT down ournecks."D. Concluding Findings5In his able brief,counsel for the Respondent correctlypoints out that the issues to be decided are primarily factualrather than legal. The basic question,of course,iswhetherthe three professors here involved were refused contractrenewal in order to encourage or discourage membership ina labor organization.I agree with counsel that in decidingthis issue careful consideration must be given to the princi-ple of academic tenure.In a March 8, 1971, memorandumto department chairmen and directors of schools,devotedto the subject of academic tenure,Dean Jackson stated thatthe original rationale of academic tenure was that it servedto safeguard academic freedom but that this rationale, in hisview, "has temporarily receded...somewhat into the back-ground,"and that at the present time"the principal signifi-cance of academic tenure would seem to have shifted to jobsecurity." He then continued:This shift in the significance or thrust of academictenure merely emphasizes,I submit, the importance ofthe traditional safeguards against the abuse of the prin-ciple of tenure.It becomes even more important toinsure only the"fittest of the fit"achieve this status. Asan official AAUP document on tenure puts it: "Thereis nodoubt that stricttenure rules make it imperativefor an institution to be more careful in selecting itsfaculty and more courageous in sending away thosewho TO not meet its standard."In a subsequent memorandum to the faculty,dated May14,Dean Jackson noted the recent"up surge of questioningof tenure"and referred to the reasons for this. He stated:They stem in part from all the old arguments aboutprotecting,ifnot promoting,mediocrity,and in partfrom new considerations of economics in the financialbind in which even public higher education now findsitself.But most of all,it seems to me,they stem fromthe recent attempt to expand the concept of tenure farbeyond what it has traditionally been, and convert itinto `instant tenure.'In rather obvious reaction to theconditions of the market place,a movement has beenlaunched,which if successful,would have the effect ofgiving a teacher tenure from the moment he was firsthired....In my own thinking about the system of tenure, I haveThe orderconsolidating the cases did not direct that I make findingsconcerning the objections to the election,and I make none. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen struck by its correspondence to the medieval feu-dal system.There is the same contractual relationshipof reciprocal obligations,edged aboutwith customaryrights and privileges,as existed between suzerain andvassal.There is the same tenuousness of authority andcontrol,depending often upon personality for effec-tiveness.Thereare the same types of impediments,from powerful groups with vested interests at stake, toprompt and decisive action,no matter how much thecommon weal might be at stake.There is often thesame parochial...approach to problems of wide andgeneral concern.All of these analogies (and manymore)leave one to ponder the fate of the feudal sys-tem-engulfed by a tide of dissatisfaction from increas-ingly important elements outside of it and finallyoverthrown bya coalition of those elements and one ofthe parties of the feudal system itself.I have no reason to doubt that Dean Jackson's commentscorrectly portray the situation with respect to tenure. As-suming its accuracy,my task is made all the more difficultby reason of the fact that I have scarcely any basis to com-pare the relative ability ofthe facultymembers here in-volved who held positions in each of three departments,with other faculty in their departments.In short,I have nobasis for making an informed judgment whether ProfessorsStanley,Butske,and Brierly,in the normal course of events,and in the absence of the recent policyof the AAUP toengage in collective bargaining and the active involvementof the three individuals therein,would have been reappoint-ed. From the available evidence before me, I must ascertain,as best I can,whether their concerted activity was in wholeor in part a factor in the decision of the Institute not torenew their contracts.We turn then to a consideration of thefactors surrounding their separation.Mrs. Stanley was, as the Respondent well knew, veryactive in theAAUPand served as Chairman of the FacultySenate.At theNovember 5 faculty meeting,held to considerthe various views regarding affiliationwith the AAUP andcollective bargaining,Mrs. Stanley,as one of the scheduledspeakers,gave an account of the history of faculty govern-ment at the Institute and observed that in her view it hadbeen very ineffective in reaching decisions affecting schoolpolicy.She advocated that the only solution was for thefaculty to obtain union representation. Upon analysis, theRespondent's case against Mrs. Stanley impressesme asextremely thin.As to student complaints,Dean Jacksonregarded them as of little significance. I find little substanceinDr.Angelescu's claim that she was "threatening" hisposition as chairman of the department.Inote that Dr.Anpelescu recommended that Mrs.Stanley be reappointedduring the academic year 1969-70.However, he made an -adverse recommendation during the1970-71academicyear.There is nothing in the record to explain this shift ofopinion,based upon Mrs. Stanley'swork performance. TheRespondent produced no witnesses to corroborate Dr.Angelescu's assertion that Mrs.Stanley had been counsel-ing the teaching staff of the department that they were notobliged to permit him to inspect student theme folders andthat she had threatened to have him investigated by theFaculty Senate.Iam persuaded that Dr.Angelescu wasinfluenced in not renewing Mrs. Stanley's contract by heractivity in promoting collective bargainingby the AAUP,and I so find.Accordingly,I find that by not renewing hercontract for the academic year1971-72,the Institute dis-criminated againstMrs. Stanley in violation of Section8(a)(3) and(1) of the Act .66 Under date of May 18, 1971, Dr. Thomas Odle gave Mrs Stanley a letterWith respect to Professor Brierly, it is clear that he, too,was active in the AAUP and advocated that it engage incollective bargaining. He told Dr. Marburger that hewasa staunch believer" in unionism and that in his view thefaculty of the Institute needed a labor organization to repre-sent them because the administration was "guilty of manymany unethical practices" with respect to the faculty. As wehave seen, the evidence is conflicting regarding the conver-sation concerning Brierly that was had between ProfessorButske and Dr. Odle on January 29. After giving their ver-sions careful consideration, I credit Professor Butske. Dr.Odle appeared to me to be nervous and visibly ill at easewhile testifying, and, moreover, contradicted himself in sev-eral respects. Additionally, Professor Butske was corrobo-rated by Professors Nace, Brierly, and Otton.Concerning Professor Brierly, the record is clear that hewas prominently active in promoting collective bargainingby the AAUP and was so recognized by the Respondent.His department head considered him a good mathematicianand a competent teacher. While I recognize that Dean Jack-son insisted that at least one additional person be separatedin the mathematics department, thereby necessitating achoice, I have no basis for evaluating the relative capabilityof the various instructors in the department 7 Counsel forthe Respondent in his brief argues that one incident indi-cates Professor Brierly's lack of good judgment. While Pro-fessor Brierltestified that the students considered histeaching performance to be good, he based this on an evalu-ation form which he gave students at the time of the finalexamination which the students were to sign. Therefore, theRespondent's counsel remarks: "How could a teacher possi-bly assume that an objective evaluation could be obtainedthrough such a procedure." Moreover, he points out thatthere were other members of the department who were "ful-ly as active," referring to Professor Lackey, then presidentof the LIT Chapter, in particular, who were reappointed. Onbalance, however, I conclude and find that Brierly's con-certed activities influenced the Institute to decline to renewhis contract, thereby violating Section 8(a)(3) and (1) of theAct.The record quite plainly supports the view that Dr. Erne-man was determinedto build a record that would justifyterminating Butske. Thus he asked students to make writtencomplaints regarding Professor Butske's methods of in-struction and, in addition, placed in Butske's personnel filenumerous notations concerning Butske's attendance andthe like. Dr. Erneman's explanation for so doing was thatthe complaints "were getting plentiful." It should be noted,however, that there is no record of complaints in the severalyears Professor Butske had taught at the Institute prior tothe spring of 1970, nor does the record disclose in whatmanner his conduct had changed from the period prior to1970. Butske's testimony is not contradicted that in the1969-70 academic year, when the student government madeevaluations of the teachers, he received a copy of the evalua-tion given him during the second quarter of that year andhe was given an average grade of B. He played a leading rolein the movement to establish the AAUP as the collectivebargaining representative of the faculty, serving on thesteering committee to arrange an open faculty meeting inwhich g e Chapter's position on collective bargaining wouldbe presented; he also contacted faculty members to speakat that meeting. It was while this activity was in process thathe was notified of his nonreappointment. Moreover, it willof recommendation, in which he stated that she was regarded by students "asan outstanding teacher" and that "her demonstrated classroom effectivenessspeaks for itself "7 1 note that Professor Brierly had 59 credit hours toward his Ph.D. degree. LAWRENCE INSTITUTE OF TECHNOLOGY41be recalled that,as found previously,Dr. Odle told him that"the primary reason" he had received notification of non-reappointment was due to his union activity.ProfessorButske credibly testified that when he conferred with DeanJackson concerning Dr. Erneman'sactivity in solicitingcomplaints from students,Dean Jackson told him that hecould resign if he wished to and attribute such action to anadministrative disagreement with the school.Thereafter, soButske credibly testified,he had a conversation with DeanRyan who stated that he should be patient and that hewould be at the Institute"a lot longer than Hans Erneman."The biased character of Dr.Erneman's written evaluationof Butske,dated December 14, some 7 weeks after Butskehad been notified that he would not be reappointed, isevident on its face.In reply to the question"What has theindividual done to increase or keep current his professionalqualifications?,"Dr. Erneman placed a question mark.However,in January Professor Butske had furnished Dr.Erneman with a memorandum advising that he had becomea candidate for a doctorate degree in engineering mechanicsand had met ail requirements therefore except completionand defense of his dissertation.Upon all the facts, I con-clude and find that in not renewing Professor Butske's con-tract the Institute discriminated against him in violation ofSection 8(a)(3) and(1) of the Act.CONCLUSIONS OF LAW1.The Respondent, Lawrence Institute of Technology,is an employer within the meaning of Section 2(6) and (7)of the Act.2.American Association of University Professors, LITChapter,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By terminating the employment of Professors KathleenStanley, Joseph Bnerly,and Bruce Butske,the Respondentunlawfully discriminated against them and thereby violatedSection 8(a)(3) and(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices burdening and affectingcommerce within themeaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(3) and(1) of theAct, it will be recommended that it cease and desist there-from and take the necessary affirmative action to effectuatethe policies of the Act.Since I have found that the Respon-dent unlawfully terminated the employment of the threeemployees named in the complaint r shall recommend thatthe Respondent offer them immediate and full reinstate-ment with backpay computed on a quarterly basis, plusinterest at 6 percent per annum,as prescribed in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716, and to post appropriate no-tices.[Recommended Order omitted from publication]